Citation Nr: 0737481	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition with arthritis.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine.

3.  Entitlement to service connection for obesity.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.  He had additional service in the National 
Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In June 2004 the Board disposed of other matters on appeal 
and remanded these and other issues on appeal for further 
development.  Such development has been conducted and this 
matter is returned to the Board for further consideration.  
The Board notes that while the matter was on remand status, a 
June 2005 rating decision granted several other claims on 
appeal in full and thus the issues currently before the Board 
are the enumerated ones on the Title page. 


FINDINGS OF FACT

1.  The competent medical evidence reflects that the veteran 
does not have a current left shoulder disorder.

2.  The competent medical evidence reflects that the 
veteran's cervical spine DJD is due to an injury that took 
place after service.  

3.  There is no competent medical evidence that relates 
obesity to active service.

4.  There is no competent medical evidence that relates 
allergic rhinitis to active service.

5.  There is no competent medical evidence that relates 
hemorrhoids to active service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder with arthritis was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2.  DJD of the cervical spine was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

3.  Obesity was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).

4.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2007).

5.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in December 2001.  A duty to assist letter was 
issued in December 2001 prior to the May 2002 rating decision 
that denied this claim.  Additional duty to assist letters 
were issued in January 2002 and December 2004.  The letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder, as 
were all available National Guard records.  Furthermore, VA, 
Social Security and private medical records were obtained and 
associated with the claims.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
medical examinations of March 2005 were based on examination 
of the veteran and review of the record in the claims files.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  



II.  Service Connection 

The veteran contends he should be service-connected for a 
left shoulder condition with arthritis, degenerative joint 
disease of the cervical spine, obesity, allergic rhinitis and 
hemorrhoids.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Factual background 

Service medical records reveal that in his March 1970 
entrance examination, the veteran's spine and other 
musculoskeletal system was normal, as were his upper 
extremities, sinuses, nose, throat and head, anus and rectum.  
His weight was either 129 or 179 pounds.  In the accompanying 
report of medical history he answered "no" to painful or 
trick shoulder, bone, joint or other deformity, sinusitis or 
hayfever or chronic/frequent colds and to piles or rectal 
disease.  He left blank the question of whether he had ears, 
nose and throat trouble.  In April 1971 he was seen for 
muscle spasm of the right shoulder and X-ray of the left 
shoulder was noted to be within normal limits.  The rest of 
the findings pertained to the right shoulder.    

In November 1971 while being examined for right shoulder 
complaints, he was noted to have a full range of motion of 
his neck and normal X-rays of the neck.  The examining 
physician indicated that the veteran's histrionics adversely 
affected his credibility and recommended a psychiatric 
evaluation.  The impression was no orthopedic disease.  An 
undated record from psychiatry noted complaints of soreness 
on the right side of his neck in conjunction with right 
shoulder complaints.  Mental status examination revealed no 
abnormalities and it was suspected that his symptoms were 
manipulative in that he did not desire to undergo an overseas 
tour.   An undated record revealed he was seen for sore 
throat and nose with boggy nasal mucosa.  The impression was 
pharyngitis.  Directly below this undated record was a 
January 1972 entry showing complaints of sore throat and 
runny nose diagnosed as upper respiratory infection (URI).  
In May 1972 he wanted areas on his neck checked which were 
diagnosed as pimples.  A May 1972 report of medical history 
for an "HRP" examination revealed he answered "no" to 
painful or trick shoulder, bone, joint or other deformity, 
sinusitis or hayfever or chronic/frequent colds, piles or 
rectal disease and to ears, nose and throat trouble.  In 
September 1972 he was seen for complaints of headaches 
diagnosed as tension headaches with no findings regarding the 
nose or sinuses.  Another September 1972 record addressing 
tension headaches noted that he had no history of sinusitis.  

In June 1973 he was involved in an automobile accident 2 days 
earlier, but his examination at that time was within normal 
limits.  He now complained of low back pain with radiculitis 
and physical examination limited to the back and lower 
extremities.  The impression was muscle spasm.  A few days 
later in June 1973 he continued with low back pain.  In 
August 1974 he had an appointment for recurring headaches and 
was in a motor vehicle accident and had canceled his 
appointment.  He complained of low back pain since the 
accident yesterday and complaints and findings limited to low 
back pain diagnosed as muscle spasm.  In September 1974 he 
was put on profile for lumbar spasms and continued treatment 
for his back spasms.  

A November 1974 separation examination again revealed spine 
and other musculoskeletal system was normal, as were his 
upper extremities, sinuses, nose, throat and head, anus and 
rectum.  His weight was 198 pounds.  In the accompanying 
report of medical history he again answered "no" to painful 
or trick shoulder, bone, joint or other deformity, sinusitis 
or hayfever or chronic/frequent colds, piles or rectal 
disease and to ears, nose and throat trouble.  In December 
1974 he was seen for complaints of cough, congestion and 
rhinnorhea.  Examination revealed snuffling and repeated 
coughing and the impression was URI.  There is nothing in the 
service medical records to suggest problems or treatment for 
obesity, allergic rhinitis, hemorrhoids, DJD of the left 
shoulder or DJD of the cervical spine.  

In July 1984 the veteran was treated for right shoulder 
problems with no mention of left shoulder problems or any 
other disorders currently on appeal.  

In April 1991 the veteran was seen for a myocardial 
infarction (MI) and the records did not mention any of his 
claimed disorders on appeal.  Likewise a VA examination of 
September 1991 focused on his cardiovascular disease, and did 
not mention any of his claimed disorders.  He was described 
in this examination as "well nourished" but no weight was 
given. 

The report of a January 1993 VA examination discussed heart 
problems and noted he was diagnosed with high blood pressure 
in 1972 in the service and placed on a diet.  The only other 
medical problem addressed was a right shoulder problem.  
Physical examination revealed him to be 5 feet, 11 inches 
tall and 220 pounds with his maximum weight in the past year 
of 229 pounds.  His build and nutrition was stocky, fairly 
muscular and minimal obesity.  Head, face and neck was 
symmetric with no lesions and his nose, sinus and mouth had 
normal mucosa and no lesions.  External rectal was negative.  
Musculoskeletal examination was deferred to the orthopedic 
examination.  His nervous system examination showed no 
abnormalities.  The diagnosis was limited to cardiovascular 
complaints.  

A January 1993 VA joints examination gave a history of injury 
to the right shoulder.  The veteran said he lost 
consciousness.  His medical history, subjective complaints 
and physical examination were limited to the right shoulder 
and there were no findings or diagnosis for the cervical 
spine or left shoulder.  A January 1993 X-ray of the cervical 
spine for clinical history of neck pain gave an impression of 
narrowing of C6-7 interspace with local degenerative 
arthritis.  

National Guard records obtained included a January 1996 
periodic examination with the anus and rectum noted to be 
abnormal, guiac positive.  His upper extremities were normal, 
nose and sinus was normal, his spine was normal and he had a 
history of shoulder surgery in the 1980's.  His height was 71 
inches and weight was 220.  The accompanying report of 
medical history revealed him to deny sinusitis, hay fever, 
bone, joint or other deformity, painful or trick shoulder, 
arthritis, piles or rectal disease.  There are no records 
showing that the veteran developed any claimed disease or had 
any claimed disorder aggravated during active duty for 
training or was injured during active or inactive duty for 
training resulting in any claimed disorder.  

Private medical records beginning in December 1996 revealed 
that in December 1996 he was seen on referral status post 
trauma to the back of his neck in February 1996.  Initially 
after the accident he had centralized neck pain, numbness and 
tingling down the right shoulder and hand.  A July 1996 
magnetic resonance imaging (MRI) showed broad based disc 
bulge versus contained herniation at C6-7 combined with some 
spondylosis and posterior and anterior spurring.  He 
underwent injection of steroids.  

VA treatment records from 1997 to 1999 included findings from 
a September 1997 cardiac clinic showing his weight at 229 
pounds and height of 5 feet and 11 inches.  A November 1997 
record recorded the same height and weight and noted DJD of 
the cervical spine.  He presented to the clinic with 
persistent neck and back pain.  He was without recent trauma 
and had MRI done which found disc disease involving the 
cervical spine.  He was without paresthesia in the arms or 
legs and without fecal or bladder incontinence.  In February 
1998, March 1998 and August 1998 he was 228 pounds and again 
was noted to have DJD of the cervical spine.  In November 
1998 he was noted to have had MRI and was told that he had 
disc disease and was diagnosed with herniated nucleus pulpous 
(HNP) of the cervical spine.  A December 1998 MRI gave an 
impression of mild degenerative changes throughout with no 
evidence of the extrusion or central stenosis, mild neural 
foraminal stenosis bilateral C5-6, C6-7.  He had mild 
discogenic changes, hypertrophic changes and disc space 
narrowing C6-7.  A February 1999 routine follow up for 
problems included HNP cervical spine and increased lipids.  
He was still having increased neck pain and physical 
examination revealed decreased range of motion.  

Private medical records from September 1998, February 1999 
and March 1999 revealed that he was repeatedly injected with 
steroids in his cervical spine for neck and right arm pain 
following a work injury in February 1996 with a disc 
herniation at C6-7.  

In June 1999 the veteran was seen for complaints of burning 
neck pain beginning 3 days ago.  He had been followed by pain 
management doctors for neck and low back pain after an 
original work injury in 1996.  He had several injections in 
his neck in the past.  Physical examination revealed his neck 
to be tender in the mid lower part of the neck and he moved 
his neck somewhat slowly.  Past medical history reviewed his 
old chart and a cervical disc herniation C6-7 in March 1999.  
He underwent an injection in this visit and was assessed with 
neck pain. 

A June 1999 VA general medical examination noted pertinent 
complaints of neck pain with MRI of December 1998 showing 
degenerative disc disease of C6-7.  He complained of pain and 
stiffness in his neck especially turning and had constant 
pain and stiffness.  Physical examination revealed his 
current weight to be 234.2 pounds.  His neck showed some 
limitation on sideways motion and forward.  There were no 
findings regarding the other claimed disorders.  The 
diagnosis was DJD cervical spine.  

In September 1999, October 1999, August 2000, September 2000, 
November 2000 and August 2001 he underwent more repeated 
steroid injections for herniated nucleus pulpous of his 
cervical spine.  The August 2000 records reflected that he 
had chronic neck and upper extremity pain following a work 
related injury.  

An October 2001 private emergency room record noted him to be 
seen for neck pain, and he was under a doctor's care for 
chronic neck pain.  His past history was significant for 
bulging disc in his neck.  He was in a motor vehicle this 
past Monday and had an aggravation of his neck pain.  
Physical examination revealed significant tenderness in his 
neck muscles with discomfort in his right neck with head 
motion.  The impression was neck pain.  

A November 2001 Agent Orange examination included a review of 
systems.  Head, ear, nose and throat examination showed no 
known problems except minor allergic rhinitis.  His neck had 
herniated nucleus pulposus (HNP) of C7-T1 with damage at 
levels above and below that area.  Physical examination was 
negative for left shoulder findings, and his neck showed 
decreased motion.  Rectal examination was deferred because of 
recent rectal examination.  

VA treatment records from November 2001 gave an impression of 
HNP C7-T1, spondylosis in the neck with radiculopathy, 
general DJD, traumatic arthritis in his shoulder and neck, 
obesity and allergic rhinitis.  A June 2002 orthopedic record 
addressing knee complaints included a past medical history of 
obesity, neck pain and osteoarthritis.  DJD of the neck was 
noted in a July 2002 record.  

A November 2002 private disability examination for Social 
Security noted several problems and the veteran had a lot of 
orthopedic problems.  He gave a history of working with 
mentally retarded children and having gotten hit in the neck 
while working and had neck problems.  Physical examination 
revealed him to weigh 246 pounds and he had normal range of 
motion in his left shoulder.  He had good range of motion in 
his neck.  The impression was history of injury in his 
cervical spine.  A December 2002 physical capacity 
examination for Social Security noted the veteran to report 
spondylosis in his neck with radiculopathy, traumatic 
arthritis of an unspecified shoulder, obesity, allergic 
rhinitis, and hemorrhoids per history.  

The report of a March 2005 VA examination addressed the 
issues on appeal in addition to multiple issues no longer on 
appeal.  The examiner reviewed the claims file as well as the 
electronic file and also obtained a verbal history from the 
veteran.  In pertinent part the veteran's past medical 
history was significant for low back pain, obesity, allergic 
rhinitis, hemorrhoids and osteoarthritis involving the left 
shoulder.  Pertinent surgical history included a right 
shoulder anterolateral subacrominectomy and choracoacromio 
ligament release.  His military history was noted to include 
service from 1971 to 1975 with Vietnam service as part of the 
Da Nang Security Police.  Postservice he worked 2-3 years in 
general construction and worked 2 years in the oil fields 
until he had an injury to his right shoulder in 1984 when a 
pipe fell on it and he subsequently needed surgery due to 
this work-related injury.  Between 1994 and 1996 he worked in 
a hall for the mentally retarded and stated that he was 
injured on the job as he slipped and fell in a van and 
injured his lower back.  He was noted to be receiving Social 
Security benefits for the past 3 years.  

While he was being examined to address the etiology of right 
shoulder complaints which is not currently on appeal, the 
review of records regarding the right shoulder included 
review of the service medical records showing several visits 
to healthcare providers in the service for a right shoulder 
condition.  This included a record from November 8, 1971 for  
right shoulder pain and neck recurrent soreness with no 
history of trauma.  The rest of the service medical records 
addressing right shoulder complaints made no other reference 
to neck complaints and a November 9, 1971 orthopedic consult 
resulted in an impression of "no orthopedic disease." The 
orthopedist went on to comment that the history earnings of 
this man put on all absolutely unbelievable."  The 
orthopedist in November 1971 stated that a psychiatric 
examination was indicated and the veteran did undergo one 
subsequently, but it was undated and was forwarded to the RO 
with this 2005examination.  The findings from the psychiatric 
examination suggested that the symptoms may be manipulative 
as the veteran was in the Air Force at the time and 
apparently did not want to go overseas.  

Regarding his cervical spine DJD, the following information 
was obtained.  Service medical records were reviewed and no 
mention of injury or evaluation for the cervical spine was 
made.  The first mention of cervical spine problems was due 
to a motor vehicle accident in 1973; this was self reported 
by the veteran.  In 1973 he was in the service and was 
involved in a motor vehicle accident but the complaints 
listed in the service medical records involved the low back.  
There was no mention ever in 1973 nor in 1974 of cervical 
spine problems.  The next mention of cervical spine problems 
was in February 1996.  He was working in a civilian job with 
mentally retarded persons and was injured separating 2 of 
them in a fight.  He was hit across the neck by one of them.  
He developed neck pain and was seen for pain management.  A 
MRI showed HNP C6-7.  He admitted to radiation of this neck 
pain down to the shoulder.  He has undergone epidural steroid 
injections in several steps without any relief of his neck 
pain.  Flare-ups were primarily limited to pain, though he 
did get some dizziness and blurred vision.  He blamed the 
blurred vision to Percocet.  He described pain during flare-
ups as tightness.  The severity was 5-6 on a scale to 10.  
Frequency was daily and duration was several hours.  He had 
not had any incapacitating episodes in the past year.  

Regarding his left shoulder the veteran's service medical 
records were said not to document a problem with his left 
shoulder.  Regular medical records also did not document a 
problem with the left shoulder as well.  However per his 
history he was told he had arthritis in his left shoulder in 
1988.  He denied any injury to his left shoulder.  His 
subjective complaints were of pain, stiffness and soreness.  
His left shoulder did not affect his activities of daily 
living or work.  His additional limitation during flare-ups 
was primarily pain, severity, duration was several hours.  He 
had not required any physical therapy, surgery or injections 
in his left shoulder.  

Regarding his weight he stated that in the service he got up 
to 200 pounds, he was not sure if he lost weight in the 
service to accommodate his lifestyle modification request, 
which by the way was not documented in the service medical 
records.  Regarding his claim for service connection for 
obesity, it did not appear that his being overweight was 
documented in the military.  There were no lifestyle 
modifications recommended in the service that the examiner 
could see.  He had not really had any lifestyle modifications 
during his medical care in the 1990's and 2000's.  He has 
been labeled as obese.  However he was sedentary and did not 
modify his diet nor did he exercise.  However as he had a 
"bad right knee and bad back and neck" which limited his 
ability to be active in this respect.  He had not been 
diagnosed with any eating disorder to contribute to his 
obesity and that appeared that his weight was increased with 
age and a sedentary lifestyle.  

Regarding allergic rhinitis the veteran was unsure if he had 
this in service.  His service medical records did not support 
the treatment for allergic rhinitis.  He admitted to seasonal 
allergies with interference of breathing through his nose.  
His discharge was not purulent and was primarily clear.  
There was no history of dyspnea at rest or on exertion.  His 
treatment consisted of over the counter cold medications and 
vitamin C.  He has never required surgery.  There were no 
chronic prescription medications.  He was on no oxygen or 
respirator.  There was no speech impairment from allergies.  
There was no history of chronic sinusitis, nor of headaches 
related to his sinuses.  He denied any symptoms of his clear 
runny nose going along with any allergies.  He admitted to 
having 3 colds in 2004.  Although he did not require any 
antibiotic treatment or prescription medications.  

Regarding his hemorrhoids, he indicated that he began to have 
problems with hemorrhoids in the 1980's.  His service medical 
records were reviewed and there was no evidence of treatment 
for hemorrhoids.  He denied any loss of sphincter control, 
fecal leakages or involuntary bowel movements.  He currently 
used over the counter Preparation H which helped.  He had a 
few flare-ups at least once or twice a year.  There was no 
history of colostomy, anemia or anal fissure.  

Physical examination revealed the veteran to be 5 feet, 11 
inches in height and weighted 234.9 pounds, which gave him a 
body mass index (BMI) of 33, consistent with category I 
obesity.  He did not require assistive devices to walk.  He 
walked with an erect posture but his gait was stiff and 
antalgic.  Examination of his nose revealed his right and 
left nares were patent but both had a 90 percent obstruction, 
with erythema and increased hair growth.  He had mild 
tenderness to palpation of the posterior cervical 
musculature.  There were palpable spasms at C3-7.  Three 
repetitions of flexion and extension produced pain with 
facial grimacing.  He denied fatigability.  There was no 
incoordination observed.  He denied weakness.  His range of 
motion was severely limited on flexion of only 0-18 degrees.  
There was some limitation on extension and side bending.  
Repeat flexion showed an increase to 0-27 degrees but with 
extensive grimacing, grunting and moaning due to pain.  His 
lungs were clear to auscultation with no rales, rhonchi or 
wheezing.  His shoulder girdles were symmetrical and intact 
with no deltoid atrophy and no atrophy or wasting of the 
biceps and triceps muscles on the left and right.  He had 
mild tenderness to palpation of the left shoulder.  His right 
shoulder was more symptomatic than the left shoulder, with 
the left shoulder showing no weakness, incoordination or 
fatigability with movement.  Rectal examination revealed 
hemorrhoids that were diffuse, small and non thrombosed.  
There was no prolapse of the rectum.  He had brown, heme-
negative stools.  His sphincter tone was intact.  

The diagnoses in pertinent part were as follows.  His left 
shoulder condition was being documented as a strain in origin 
and etiology.  There was no history of injury to the left 
shoulder and he did not have a left shoulder diagnosis in the 
military.  He was diagnosed with obesity, however he did not 
have a documented eating disorder.  It has been observed that 
he was overweight and this has contributed to his obesity and 
DJD.  The obesity was not documented in the service medical 
records and thus did not have an onset in the military.  
Degenerative disc disease of the cervical spine was diagnosed 
with evidence of herniated nucleus pulpous of C6-7 and right 
upper extremity radiculopathy by October 1999.  Although the 
veteran attributed the cervical spine injury to the motor 
vehicle accident in service, there was no documented evidence 
of a cervical spine injury from this.  He was seen in 1973 
after this accident with complaints of low back pain.  His 
major injury to the cervical spine appeared to have begun in 
February 1996 therefore a cervical spine injury was not 
related to service nor was it mentioned or caused by military 
activity.  He was diagnosed with allergic rhinitis with no 
mention of this diagnosis in the service medical records.  
Hemorrhoids were diagnosed with onset in the 1980's and no 
mention of this diagnosis in the service medical records.  

Regarding whether his obesity was a manifestation of an 
underlying disease or injury, the examiner opined that it 
appeared that his obesity was a manifestation of his 
inability to perform exercise and he has become sedentary.  
He did not have an exercise routine.  There was no 
documentation of an eating disorder to cause his obesity nor 
of any endocrinological disorder.  Regarding whether the 
obesity resulted in any disability the examiner opined that 
the veteran has become mildly obese as a result of his 
sedentary lifestyle.  This created an impairment with his 
lumbar spine disease and he had a right knee condition which 
was not related to military service.  It can also cause 
elevated blood pressure but currently his blood pressure was 
controlled by medications.  Thus his obesity was currently 
not affecting his hypertension.  



Analysis for Service Connection Claims

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a left shoulder condition with arthritis, 
degenerative joint disease of the cervical spine, obesity, 
allergic rhinitis and hemorrhoids.  There is no evidence of 
the veteran having been treated for any left shoulder 
problems, cervical spine problems, obesity, allergic rhinitis 
or hemorrhoids in service.  There is no evidence of an 
arthritis affecting the cervical spine or left shoulder 
having manifested within one year after service.  Nor is 
there evidence of any of these claimed disorders having 
manifested or become aggravated during any active period of 
National Guard or Reserve service.  In fact, the post-service 
medical records and examinations revealed no evidence of any 
current left shoulder disability and they reflect that his 
cervical spine problems are a result of a civilian work 
injury that took place in February 1996.  Regarding his 
allergic rhinitis and hemorrhoids, these are not shown until 
years after service.  

Regarding his obesity there was no treatment for an 
underlying disability resulting in obesity during service.  
Although the examiner in the March 2005 VA examination did 
state that the veteran's sedentary lifestyle contributed to 
his obesity and he was noted to be restricted from exercising 
due in part to his service connected back problems, obesity 
is not a disorder for which compensation can be granted.  The 
examiner in March 2005 found no underlying disability such as 
eating disorder that was related to service.  

In sum, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a left 
shoulder condition with arthritis, DJD of the cervical spine, 
obesity, allergic rhinitis and hemorrhoids.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claims; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  




ORDER

Service connection for a left shoulder condition with 
arthritis is denied.  

Service connection for DJD of the cervical spine is denied.  

Service connection for obesity is denied.  

Service connection for allergic rhinitis is denied. 
 
Service connection for hemorrhoids is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


